Citation Nr: 0005875	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claim was remanded by the Board for further 
development in January 1997 and in April 1999.  The 
development has been completed and the veteran's claim is 
ready for appellate consideration by the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran experiences peripheral neuropathy due to 
exposure to Agent Orange during service.


CONCLUSION OF LAW

Peripheral neuropathy was incurred as the result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  The Court has 
defined a well grounded claim as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Moreover, where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
specified diseases (i.e. acute and subacute peripheral 
neuropathy) manifested to a compensable degree within the 
appropriate time period shall be granted service connection, 
even though there is no record of such disease in service, 
including diseases for a veteran who was exposed to an 
herbicide agent in service.  38 C.F.R. §§ 3.307, 3.309 
(1999).

In order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

The veteran asserts that he was exposed to herbicide agents 
while serving in Vietnam and that his exposure to these 
herbicide agents resulted in his developing peripheral 
neuropathy of the hands and feet.  For the reasons elaborated 
below the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  


The Board notes that neither acute nor subacute peripheral 
neuropathy, as defined in Note 2 of 38 C.F.R. § 3.309(e) 
(1999), is clinically demonstrated.  As such, the veteran's 
peripheral neuropathy disability at issue is not one of the 
diseases among those disabilities for which presumptive 
service connection may be granted as a result of exposure to 
herbicide agents during service.  38 C.F.R. § 3.309(e).  
Consequently, the Board has focused its consideration on 
whether the veteran is entitled to service connection for his 
peripheral neuropathy as a result of exposure to herbicides 
on a nonpresumptive basis or as a result of service in 
general. 

The record reveals that the veteran served in Vietnam from 
August 1967 to July 1968.  Service medical records are silent 
to any exposure to herbicides.  However, in June 1999 the 
United States Armed Services Center for Research of Unit 
Records verified that the veteran was exposed to herbicides, 
including Agent Orange, on 15 occasions during his service in 
Vietnam.

VA electromyograph (EMG) and nerve conduction studies 
performed in November 1993 were consistent with peripheral 
neuropathy.

On VA examination in March 1994 the veteran was found to have 
peripheral neuropathy of his hands and feet with diminished 
pin and light touch sensation and a burning sensation to the 
feet.  The examiner believed that the veteran had a 
multifactorial peripheral neuropathy secondary to exposure to 
Agent Orange and to alcoholism.  The examiner noted that 
Agent Orange has been known to cause peripheral neuropathy 
and has been reported as such in medical literature.  The 
examiner additionally stated that there was a component of 
the veteran's peripheral neuropathy which was undoubtedly 
secondary to alcoholism.

The veteran underwent a VA neurological examination in July 
1996.  The examiner noted that the veteran had peripheral 
neuropathy by history secondary to alcohol and that the 
veteran had a muscle cramp disorder of unknown etiology.


The veteran's claims file was examined by a VA physician in 
September 1997.  After giving a short review of the veteran's 
medical history, and noting the veteran's history of 
alcoholism, the examiner stated that the obvious etiology for 
the veteran's sensory neuropathy appeared to be alcohol.  The 
VA examiner further stated that he had not seen many cases of 
Agent Orange neuropathy.  It was his opinion that alcohol was 
the major cause of the veteran's sensory neuropathy.

The Board notes that the record reveals that the veteran has 
a long history of alcohol abuse and that the March 1994, July 
1996, and September 1997 VA examiners have all attributed the 
veteran's complaints of peripheral neuropathy to alcoholism.  
However, the March 1994 VA examiner stated that a component 
of the veteran's peripheral neuropathy was also due to 
exposure to Agent Orange.  While the September 1997 VA 
physician, after a review of the veteran's records, indicated 
that alcoholism was the major cause of the veteran's sensory 
neuropathy, he did not rule out that possibility that a 
component of the veteran's disability was also related to 
exposure to Agent Orange.  Since the record reveals that the 
veteran was exposed to Agent Orange on multiple occasions 
during service, and the March 1994 and September 1997 VA 
physician opinions establish that it is at least as likely as 
not that the veteran has peripheral neuropathy in part due to 
exposure to Agent Orange, the Board finds that the evidence 
supports the veteran's claim.  Accordingly, service 
connection for peripheral neuropathy as a result of exposure 
to Agent Orange is warranted. 


ORDER

Entitlement to service connection for peripheral neuropathy 
secondary to Agent Orange exposure is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

